O ’Neill, C. J.
Two questions are presented in this appeal: (1) Whether the 1968 amendment to Section 4 of Article IV of the Ohio Constitution divests the General Assembly of power to provide Courts of Common Pleas with jurisdiction to review judgments of mayors’ courts, and (2) whether a mayor, who serves as chief executive officer of a municipality, can function impartially in a judicial capacity.
Prior to its amendment in 1968, Section 4 of Article IV read:
“The jurisdiction of the Courts of Common Pleas, and of the judges thereof, shall be fixed by law.”
*181After its amendment in 1968, Section 4 of Article IV, as it relates to jurisdiction of Courts of Common Pleas, provides:
“ (B) The Courts of Common Pleas shall have such original jurisdiction over all justiciable matters and such powers of review of proceedings of administrative officers and agencies as may be provided by law. ’ ’
At the time these causes were appealed to the Court of Common Pleas, E. C. 1905.22 provided for review of convictions in mayors' courts “* * * in the same manner as appeals on questions of law from a county court * * *” and E. C. 1921.01 provided for judgments of county courts to be appealed to Courts of Common Pleas. In addition E. C. 2953.02 provided for appeals from convictions for violation of ordinances in mayors’ courts to the Court of Common Pleas.
In Amended Substitute Senate Bill No. 530, which became effective June 12, 1970, the General Assembly repealed former E. C. 1905.22 and amended E. C. 1921,01 and 2953.02, eliminating from both of those sections appeals to the Courts of Common Pleas from decisions of mayors’ courts. In the same bill, the General Assembly enacted a new E. C. 1905.22, which now provides that: ‘ ‘ Appeals from a mayor’s court may be taken to the Municipal Court or county court having jurisdiction within the municipal corporation.”
The initial question here is whether those former statutes providing jurisdiction for a Court of Common Pleas to hear appeals from judgments of mayors’ courts, were nullified by the language of Section 4(B) of Article IV, conferring upon Courts of Common Pleas “powers of review of proceedings of administrative officers and agencies as provided by law.”
There is no doubt that Section 4(B) does not confer the broad powers earlier conferred upon the General Assembly by former Section 4. In fact, the language of Section 4(B) does not confer upon the General Assembly any power to provide Courts of Common Pleas with juris-4iqtiop to decide appeals from mayors’ courts.
*182It must be noted, nonetheless, that mayors ’ courts still exist (R. C. 1905.01 et seq.), and that, at the time these causes were appealed there were statutory provisions for appeals from their judgments to Courts of Common Pleas.
Keeping this in mind, we must examine those statutes and the Constitution to see if they may be reconciled.
Our duty in such cases is expressed in paragraph one of the syllabus in State, ex rel. Dickman, v. Defenbacher (1955), 164 Ohio St. 142, as follows:
“An enactment of the General Assembly is presumed to be constitutional, and before a court may declare it unconstitutional it must appear beyond a reasonable doubt that the legislation and constitutional provisions are clearly incompatible.”
Application of this principle was discussed in State, ex rel. Jackman, v. Court of Common Pleas (1967), 9 Ohio St. 2d 159, 162, wherein the court quoted with approval from State, ex rel., v. Jones (1894), 51 Ohio St. 492, 503, 504, as follows:
“ ‘In determining whether an act of the Legislature is or is not in conflict with the Constitution, it is a settled rule, that the presumption is in favor of the validity of the law. The legislative power of the state is vested in the General Assembly, and whatever limitation is placed upon the exercise of that plenary grant of power must be found in clear prohibition by the Constitution. The legislative power will generally be deemed ample to authorize the enactment of a law, unless the legislative discretion has been qualified or restricted by the Constitution in reference to the subject matter in question. If the constitutionality of the law is involved in doubt, that doubt must be resolved in' favor of the legislative power. The power to legislate for all the requirements of civil government is the rule, while a restriction upon the exercise of that power in a particular case is the exception.’ (Emphasis added.)”
We must therefore examine Article IV to ascertain if any of its provisions authorize the General Assembly to confer jurisdiction upon Courts of Common Pleas for the *183purpose of appellate review of judgments of mayors’ courts.
Section 1 of Article IV of the Ohio Constitution provides :
‘‘ The judicial power of the state is vested in a Supreme Court, Courts of Appeals, Courts of Common Pleas, and such other courts inferior to the Supreme Court as may from time to time be established by law.” (Emphasis added.)
Under the above-emphasized portion of Section 1 of Article IV, the General Assembly has. the authority to create mayors’ courts. In State, ex rel. Ramey, v. Davis (1929), 119 Ohio St. 596, it was held, in paragraph four of the syllabus, that:
“The power to create a court carries with it the power to define its jurisdiction and to provide for its maintenance.” To that proposition, we add that the authority to create courts includes also the authority to provide for appeals from judgments rendered by them.
Considering Sections 1 and 4 of Article IV together, we find that there is no “clear prohibition” in the Constitution preventing the establishment by the General Assembly of provisions for the review of mayors’ courts’ decisions by Courts of Common Pleas. The language of Section 1 of Article IV is broad enough to support such action despite the wording of Section 4(B) of Article IV. The fact that Section 4(B) specifies that Courts of Common Pleas have “such powers of review of proceedings of administrative officers and agencies as may be provided by law” does not limit the General Assembly’s power, under Section 1 of Article IV, to establish courts inferior to the Supreme Court and to make provisions for review in the Courts of Common Pleas of judgments of such statutory courts.
Therefore, we conclude that pursuant to Section 1 of Article IV of the Ohio Constitution, granting the General Assembly the power to establish courts inferior to the Supreme Court, the General Assembly may provide for *184review by Courts of Common Pleas of judgments of courts established by statute, notwithstanding the provisions of Section 4(B) of Article IV that Courts of Common Pleas have “such powers of review of proceedings of administrative officers and agencies as may be provided by law.”
In reaching this result, we give effect to the rule that statutory provisions should not be adjudged unconstitutional unless “the legislation and constitutional provisions are clearly incompatible.” State, ex rel. Dickman, v. Defenbacher, supra (164 Ohio St. 142).
We now direct attention to the second question presented. The defendant states this issue, as follows:
“A defendant is denied due process of law in violation of the Fourteenth Amendment to the United States Constitution when he is compelled to stand trial before a mayor whose executive responsibilities for revenue production and law enforcement prevent him from acting as a disinterested and impartial judicial officer.”
It is defendant’s position that, although the decision in Tumey v. Ohio (1927), 273 U. S. 510, was based on the fact that a mayor, acting in a judicial capacity, could not be disinterested when his income was directly dependent upon conviction of defendants, the court therein pointed out that a mayor also might not be impartial because of his interest as chief executive officer in the finances of his municipality.
The rationale of this argument would disqualify all mayors from serving in a judicial capacity, regardless of the totality of the circumstances in regard to the amount of money provided the municipality by fines and costs levied and collected by the mayor’s court.
There is provision in the Ohio statute for the filing of affidavits of prejudice against a mayor acting in a judicial capacity in a specific case where the circumstances in that municipality might warrant a finding of prejudice in that case. R. C. 2937.20.
Defendant quotes the following from Turney, at page 533:
*185“With his interest, as mayor, in the financial condition of the village * # * might not a defendant with reason say that he feared he could not get a fair trial * * * from one who would have so strong a motive to help his village by conviction and a heavy fine?”
Under R. C. 1905.21, a mayor’s salary is fixed hv legislative authority and is not dependent on fees or fines collected by the mayor’s court.
Dugan v. Ohio (1928), 277 U. S. 61, held that due process was not violated in circumstances where a mayor’s salary was not dependent upon fines collected by the court.
In Turney, the following language appears at page 534:
“It is, of course, so common to vest the mayor of villages with inferior judicial functions that the mere union of the executive power and the judicial power in him can not be said to violate due process of law. The minor penalties usually attaching to the ordinances of a village council * * * do not involve any such addition to the revenue of the village as to justify the fear that the mayor would be influenced in his judicial judgment by that fact.”
We are of the opinion that even though the revenue produced from a mayor’s court provides a substantial portion of a municipality’s funds, such fact does not mean that a mayor’s impartiality is so diminished thereby that he cannot act in a disinterested fashion in a judicial capacity. The same may be said in connection with a mayor’s interest in law enforcement within the municipality.
All judicial officers are properly interested in maintaining law enforcement, but such interest neither disqualifies them from serving, nor prevents them from being impartial.
The judgments of the Court of Appeals are affirmed.

Judgments affirmed.

Hebbeet, Stern and Leach, JJ., concur.
Schneider, Duncan and Corrigan, JJ., dissent.